Exhibit 32.1 SECTION Form of Certification Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code I, Marvin R. Richardson, Chief Executive Officer of Arcadia Resources, Inc., certify that, to the best of my knowledge, (i) the QuarterlyReport on Form 10-Q for the period ended September 30, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Arcadia Resources, Inc. /s/ Marvin R. Richardson Marvin R. Richardson Chief Executive Officer Dated: November 14, 2011 A signed original of this written statement required by Section 906 has been provided to Arcadia Resources, Inc. The statement will be retained by Arcadia Resources, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
